*565The Supreme Court providently exercised its discretion in denying the plaintiffs motion for leave to enter a default judgment against the defendant Giannos Enterprises, Inc. (hereinafter the defendant). Considering the lack of any prejudice to the plaintiff as a result of the defendant’s relatively short delay in answering, the existence of a potentially meritorious defense, and the public policy favoring the resolution of cases on the merits, we agree with the Supreme Court that, as an exercise of discretion, the defendant’s delay in answering was properly excused (see Schonfeld v Blue & White Food Prods. Corp., 29 AD3d 673 [2006]; Yonkers Rib House, Inc. v 1789 Cent. Park Corp., 19 AD3d 687 [2005]; Trimble v SAS Taxi Co. Inc., 8 AD3d 557 [2004]). Rivera, J.E, Covello, Angiolillo, Leventhal and Roman, JJ., concur.